Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 7, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. The record demonstrates that when claimant, a security guard, was instructed by a supervisor to report to a different post, he questioned his supervisor about the change. The supervisor indicated to claimant that he was being insubordinate and claimant was thereafter suspended for two days. Claimant was told to report to a different site upon his return, but he never returned to work. Inasmuch as neither dissatisfaction with a change in one’s job assignment, especially where, as here, the terms and conditions were not changed (see Matter of Gaines [New York City Tr. Auth.—Commissioner of Labor], 37 AD3d 962, 963 [2007]; Matter of Singh [Commissioner of Labor], 28 AD3d 1054, 1055 [2006]), nor quitting in response to criticism or discipline from a supervisor (see Matter of Altman [Commissioner of Labor], 3 AD3d 658, 659 [2004]; Matter of Spaulding [Commissioner of Labor], 264 AD2d 881, 882 [1999]) constitutes good cause for leaving one’s employment, the Board’s decision will not be disturbed. Petitioner’s remaining contentions have been reviewed and determined to be without merit.
Peters, J.P., Carpinello, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.